UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7453


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH SAMUEL HALL,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr., Senior District Judge.  (5:11-cr-00034-FPS-MJA-1; 5:14-cv-
00133-FPS-MJA)


Submitted:   December 20, 2016            Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Samuel Hall, Appellant Pro Se. David J. Perri, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joseph Samuel Hall seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate          of     appealability        will     not    issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the      merits,    a    prisoner         satisfies     this    standard      by

demonstrating           that    reasonable         jurists     would       find     that     the

district      court’s         assessment   of       the    constitutional          claims    is

debatable     or     wrong.        Slack     v.     McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states     a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Hall has not made the requisite showing.                       Accordingly, we deny a

certificate        of     appealability        and        dismiss    the      appeal.         We

dispense      with       oral     argument      because       the    facts         and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3